Filed 6/22/16 P. v. Saunders CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064964

v.                                                                       (Super.Ct.No. RVI014315)

TIMOTHY ROBERT SAUNDERS,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Raymond L. Haight

III, Judge. Affirmed with directions.

         David L. Annicchiarico, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         In May 2002, an information charged defendant and appellant Timothy Robert

Saunders and codefendant Patricia Ann Sloan with one count of murder under Penal




                                                             1
Code1 section 187, subdivision (a). The information also alleged that defendant

personally used a deadly weapon, a knife, in the commission of the murder under section

12022, subdivision (b)(1), and that he suffered three prior prison terms under section

667.5, subdivision (b).

       On October 20, 2005, defendant pled guilty to voluntary manslaughter under

section 192, subdivision (a). He also admitted the personal use of a deadly weapon and

three prior prison term allegations. The court minutes also stated that defendant admitted

a “prior/strike,” which was not charged.

       On November 18, 2005, the trial court sentenced defendant to 15 years in state

prison, including the upper term of 11 years for the voluntary manslaughter conviction

and one year each for the personal use of the weapon and prior prison term allegations.

       On September 25, 2015, defendant filed a petition under section 1170.18

(Proposition 47). Defendant alleged that the offenses underlying his three prior prison

terms had been reclassified as misdemeanors under Proposition 47. On October 1, 2015,

the trial court denied defendant’s petition. It found that the instant case was ineligible for

resentencing because defendant’s voluntary manslaughter offense, to which the prison

priors attended, was not reclassified as a misdemeanor under Proposition 47.

       On November 23, 2015, defendant filed a timely notice of appeal.




       1   All statutory references are to the Penal Code unless otherwise specified.


                                              2
                                        DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error in the court’s

denial of defendant’s petition for resentencing. However, we note that defense counsel,

in the Wende brief, has informed us that the trial court minutes from October 20, 2005,

erroneously stated that defendant admitted a “prior/strike” that was never charged in the

information. Counsel has requested that we order that the error be corrected. We hereby

order that this clerical error be corrected.

                                       DISPOSITION

       The court clerk is directed to amend the minutes of the hearing on October 20,

2005, to delete the statement that defendant admitted a “prior/strike.” In all other

respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                         MILLER
                                                                                             J.



                                               3
We concur:


McKINSTER
             Acting P. J.


CODRINGTON
                       J.




                            4